Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 1 of 9




                      EXHIBIT 1
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 2 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 3 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 4 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 5 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 6 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 7 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 8 of 9
Case 1:09-cr-01082-RMB Document 325-1 Filed 02/24/21 Page 9 of 9
